[Cite as State v. Ervin, 2021-Ohio-47.]




                           IN THE COURT OF APPEALS OF OHIO
                              FOURTH APPELLATE DISTRICT
                                    MEIGS COUNTY

STATE OF OHIO,                 :
                               :
     Plaintiff-Appellant,      :    Case No. 20CA02
                               :
     vs.                       :
                               :    DECISION AND
MARCUS A. ERVIN,               :    JUDGMENT ENTRY
                               :
     Defendant-Appellee.       :
_____________________________________________________________
                          APPEARANCES:

James K. Stanley, Meigs County Prosecuting Attorney, Pomeroy, Ohio, for
Appellant.

Steven H. Eckstein, Washington Court House, Ohio, for Appellee.
_____________________________________________________________

Smith, P.J.

        {¶1} Appellant, State of Ohio, appeals the trial court’s grant of Appellee,

Marcus A. Ervin’s, motion to dismiss based upon speedy trial grounds. In its sole

assignment of error, the State contends that the trial court erred in granting Ervin’s

motion to dismiss. Because we have found the State’s sole assignment of error is

meritorious, we reverse the judgment of trial court and remand this matter for

further proceedings consistent with this opinion.
Meigs App. No. 20CA02                                                                2


                                       FACTS

      {¶2} On February 15, 2018, Appellee, Marcus Ervin, was indicted on one

count of failure to comply with an order or signal of a police officer, a third-degree

felony in violation of R.C. 2921.331(B) & (C)(5)(a)(ii). Ervin failed to appear at

his scheduled arraignment hearing on March 6, 2018, and an arrest warrant was

issued. Thereafter the trial court filed an entry on May 10, 2018, continuing the

case “off the docket until such time as the Sheriff serves the warrant and brings the

Defendant before the Court.” Ervin was apparently incarcerated at some point

after this offense. While incarcerated on another conviction, Ervin delivered to the

prison warden an “Inmate’s Notice of Place of Imprisonment and Request for

Disposition of Indictments, Information or Complaints” in accordance with R.C.

2941.401. The notice and request demanded Ervin be brought to trial on the

failure to comply charge within 180 days. It appears from the record that two

copies of the notice and request were delivered to the county prosecutor’s office on

January 11, 2019, rather than one copy going to the prosecutor’s office and one

copy going to the clerk of courts. It also appears from the record that someone

from the prosecutor’s office signed for and received both copies, and then misfiled

them. As such, neither the prosecutor nor the court were aware of the notice and

request for disposition.
Meigs App. No. 20CA02                                                                                                 3


         {¶3} The record indicates that Ervin was conveyed from prison to the court

and he was finally arraigned on the charge at issue on February 11, 2019. Ervin

pleaded not guilty and the matter was scheduled for an initial pretrial conference

on February 25, 2019, a final pretrial conference on March 25, 2019, and a jury

trial on April 9, 2019. Ervin filed a demand for discovery and a request for a bill

of particulars on February 14, 2019. A motion hearing was apparently also

scheduled to take place on March 11, 2019, but it appears the hearing did not

actually take place. An entry filed by the court on March 13, 2019, stated

“Continue motions hearing the defendant is incarcerated and did not appear due to

agreement of the court. State to comply with discovery request by filing discovery

today 3/11/19.” The State filed its response to discovery on March 11, 2019. If a

bill of particulars was filed along with discovery, it does not appear in the record.

         {¶4} The final pretrial hearing was held on March 25, 2019, and Ervin was

also arraigned on a new charge with a different case number.1 After Ervin entered

a not guilty plea on the new charge, his counsel explained to the court that he had

just received discovery and in light of the new indictment he asked the court to

vacate the April 9, 2019 trial date and convert it to another final pretrial hearing.

Counsel stated that vacating the jury trial date would give he and his client “a little




1
  The hearing transcript indicates the new charge was “a drug case * * * out of the same incident for the * * * failure
to comply.”
Meigs App. No. 20CA02                                                                                              4


more time.” The trial court granted the request for a continuance and verbally

converted the April 9, 2019 jury trial date to another final pretrial hearing in the

failure to comply case, and also scheduled an initial pretrial hearing on that date in

the new case. A new trial date was not selected at that time. The trial court filed

an entry on March 25, 2019, stating the pretrial hearing scheduled for March 25,

2019, was being continued to April 15, 2019, that the jury trial date was vacated,

and that speedy trial was tolled during the period of this continuance, the reason

being “defendant’s motion to continue jury trial date[.]”2

        {¶5} Apparently, the scheduled April 15, 2019 final pretrial was not held.

The trial court filed an entry on April 16, 2019, stating the pretrial hearing was

being continued to June 3, 2019, and scheduling the jury trial on June 25, 2019.

The entry further scheduled a status conference on May 20, 2019, and noted as

follows: “State previously provided an offer to the defendant which is being

considered by the defendant[.] Defendant not present due to not being transported

to the court.” The trial court filed another entry on May 21, 2019, stating “no

motions pending for motions date defendant not brought back prison other dates

remain the same[.]”




2
 Although it is unclear, the trial court likely intended to state that the April 9, 2019, pretrial hearing was being
continued to April 15, 2019, as a pretrial hearing was actually conducted on March 25, 2019, and Ervin was present.
Meigs App. No. 20CA02                                                                                                 5


         {¶6} A final pretrial hearing was held on June 3, 2019, and Ervin was again

transported from prison and was present. Defense counsel requested another

continuance of the June 25, 2019 jury trial, explaining that his client was reviewing

discovery, that they were in the midst of negotiations with the State, and that there

had been a transportation issue and his client had not been present at the last

scheduled hearing. The State did not object and the court agreed to continue the

jury trial to July 30, 2019, and also scheduled another “final” pretrial hearing on

July 1, 2019.

         {¶7} The next “final” pretrial hearing was held on July 1, 2019, and Ervin

was present. Defense counsel requested another continuance of the jury trial,

citing the fact that July 30, 2019, was the first day of his scheduled vacation. A

trial date of August 8, 2019, was offered but defense counsel stated that was soon

after he returned from vacation. August 29, 2019, was thereafter agreed upon by

the parties and the court subsequently issued an entry noting the new jury trial date

and tolling speedy trial time due to “Defendant’s request for continuance.” On

August 28, 2019, the State filed a written motion to continue the jury trial because

the State’s witness from the laboratory would not be available to testify.3 The




3
  It is unclear why the State needed someone from a lab to testify in a failure to comply case, unless there was an off
the record plan discussed to try the new case at the same time as the failure to comply case.
Meigs App. No. 20CA02                                                                 6


motion was granted and the trial court issued an entry on September 3, 2019,

continuing the jury trial from August 29, 2019, to November 7, 2019.

      {¶8} However, on November 7, 2019, the date of the scheduled trial, Ervin

filed a motion to dismiss for lack of speedy trial. His motion requested dismissal

with prejudice of the pending charge, pursuant to R.C. 2945.71-73 and R.C.

2941.401. The motion specifically alleged the prosecution had failed to commence

trial within the statutory time period of 180 days, as required by R.C. 2941.401.

The memorandum in support of the motion referenced Ervin’s service of a written

notice of his place of imprisonment and request for final disposition that was

served on January 11, 2019. It was not until the motion to dismiss was filed that

the prosecutor and the court became aware of the notice and request that was

previously delivered but misfiled. The court continued the jury trial to December

17, 2019, to permit the State to respond to Ervin’s motion. The State subsequently

filed a memorandum in opposition to the motion to dismiss on November 18, 2019,

arguing that only 119 speedy trial days had passed.

      {¶9} Thereafter, on December 16, 2019, the trial court issued an entry

dismissing the case, with prejudice, for failure to bring Ervin to trial within the

180-day time limit required by R.C. 2941.401. The entry contained no findings of

fact in support of the court’s decision. The State filed a motion for findings of fact

and reasons for the dismissal on December 20, 2019. In response, the trial court
Meigs App. No. 20CA02                                                                      7


filed its findings for dismissal on January 14, 2020, which ultimately determined

that 205 days had passed for purposes of speedy trial. The State then filed its

timely appeal, setting forth a single assignment of error for our review.

                             ASSIGNMENT OF ERROR

I.    “THE TRIAL COURT COMMITTED ERROR WHEN IT GRANTED
      DEFENDANT’S MOTION TO DISMISS FOR LACK OF SPEEDY
      TRIAL.”

      {¶10} In its sole assignment of error, the State contends the trial court erred

in granting Ervin’s motion to dismiss based upon speedy trial grounds. The State

argues the trial court erred in its overall calculation of speedy trial days and it also

argues that the trial court erred in its determination regarding several tolling events.

The State concedes that the 180-day speedy trial limit contained in R.C. 2941.401

applies despite Ervin’s failure to actually serve a copy of his notice and request for

disposition on the trial court, but the State contends that only 119 days of speedy

trial time had passed at the time Ervin filed his motion to dismiss. Ervin, on the

other hand, concedes that the trial court’s calculation of 205 speedy trial days was

incorrect, but he contends that 195 speedy trial days passed, requiring dismissal of

the charge against him.

                                  Standard of Review

      {¶11} A review of the record below indicates Ervin filed a motion to dismiss

based upon statutory speedy trial grounds on November 7, 2019, the day of his
Meigs App. No. 20CA02                                                                   8


scheduled trial. The motion was subsequently granted by the trial court on

December 16, 2019. Appellate review of a trial court's decision on a motion to

dismiss for a violation of speedy trial requirements presents a mixed question of

law and fact. State v. James, 4th Dist. Ross No. 13CA3393, 2014-Ohio-1702,

¶ 23; State v. Brown, 131 Ohio App.3d 387, 391, 722 N.E.2d 594 (4th Dist. 1998).

Thus, appellate courts will defer to a trial court's findings of fact as long as

competent, credible evidence supports them. Brown at 391. Appellate courts then

independently determine whether the trial court properly applied the law to the

facts. Id. “Furthermore, when reviewing the legal issues presented in a speedy

trial claim, we must strictly construe the relevant statutes against the state.” Id.,

citing Brecksville v. Cook, 75 Ohio St.3d 53, 57, 661 N.E.2d 706 (1996).

      {¶12} Here, the trial court initially issued a judgment entry simply granting

the motion to dismiss, without including any findings of facts. However, in

response to the State’s subsequent, written request for findings of fact, the trial

court issued a three-page document titled “Findings for Dismissal.” The trial

court’s findings included an analysis of elapsed speedy trial days, taking into

consideration several tolling events which extended speedy trial time. The trial

court ultimately concluded 205 speedy trial days had elapsed, which exceeded the

180-day limit contained in R.C. 2941.401. The State now argues on appeal that the
Meigs App. No. 20CA02                                                                 9


trial court erred in its analysis of the speedy trial time which elapsed and thus erred

in granting Ervin’s motion.

                                   Legal Analysis

      {¶13} The Sixth Amendment to the United States Constitution guarantees an

accused the right to a speedy trial in all criminal prosecutions. That guarantee is

applicable to the states through the Fourteenth Amendment Due Process Clause.

Klopfer v. North Carolina, 386 U.S. 213, 222-223, 87 S.Ct. 988, 18 L.Ed.2d 1

(1967). Similar protection is afforded under Section 10, Article I of the Ohio

Constitution. See State v. Meeker, 26 Ohio St.2d 9, 268 N.E.2d 589 (1971),

paragraph one of the syllabus (“The provisions of Section 10, Article I of the Ohio

Constitution and of the Sixth Amendment to the United States Constitution, as

made applicable to the states by the Fourteenth Amendment, guarantee to a

defendant in a criminal case the right to a speedy trial.”). Furthermore, Ohio law

also includes a statutory speedy-trial right. See R.C. 2945.71 et seq. However, the

statutory and constitutional rights are separate and distinct from one another. State

v. Hilyard, 4th Dist. Vinton No. 05CA598, 2005-Ohio-4957, ¶ 7.

      {¶14} R.C. 2945.71(C)(2) provides that a criminal defendant charged with a

felony shall be brought to trial within 270 days of his arrest. However, when a

defendant is incarcerated on other charges, as Appellant was in this case, R.C.

2941.401 prevails over the general speedy trial statutes of R.C. 2945.71 et seq.,
Meigs App. No. 20CA02                                                                    10


governing the time within which the defendant must be brought to trial. State v.

Cox, 4th Dist. Jackson No. 01CA10, 2002-Ohio-2382, ¶ 17, citing State v. Davis,

4th Dist. Ross No. 96CA2181, 1997 WL 305217 (June 4, 1997), citing State v.

Hill, 4th Dist. Meigs No. 96CA4, 1996 WL 754250 (Dec. 30, 1996); see also State

v. Pesci, 11th Dist. Lake No. 2001-L-026, 2002-Ohio-7131, ¶ 41. As set forth

above, Ervin moved for dismissal of this case based upon statutory speedy trial

grounds, not constitutional grounds. As such, this case involves the interpretation

of a statute, which we review de novo, without deference to the trial court's

determination. In re Adoption of T.G.B., 4th Dist. Adams Nos. 11CA919,

11CA920, 2011-Ohio-6772, ¶ 4.

      {¶15} “ ‘The primary goal of statutory construction is to ascertain and give

effect to the legislature's intent in enacting the statute. * * * The court must first

look to the plain language of the statute itself to determine the legislative intent.’ ”

Id., quoting State v. Lowe, 112 Ohio St.3d 507, 2007-Ohio-606, 861 N.E.2d 512,

¶ 9. If the meaning of a statute is unambiguous and definite, we must apply it as

written and without further interpretation. Mathews v. Waverly, 4th Dist. Pike No.

08CA787, 2010-Ohio-347, ¶ 23. Only if a statute is unclear and ambiguous may

we interpret it to determine the legislature's intent. State v. Chappell, 127 Ohio

St.3d 376, 2010-Ohio-5991, 939 N.E.2d 1234, ¶ 16. Further, because the Supreme

Court of Ohio has held that R.C. 2941.401 is not ambiguous, we need not interpret
Meigs App. No. 20CA02                                                               11


it; we must simply apply it. State v. Hairston, 101 Ohio St.3d 308, 2004-Ohio-

969, 804 N.E.2d 471, ¶ 13, 20; State v. Miller, 4th Dist. Athens No. 11CA26,

2012-Ohio-1823, ¶ 7. “Furthermore, when reviewing the legal issues presented in

a speedy trial claim, we must strictly construe the relevant statutes against the

state.” State v. Fisher, 4th Dist. Ross No. 11CA3292, 2012-Ohio-6144, ¶ 8; see

also State v. Brown, 131 Ohio App.3d 387, 391, 722 N.E.2d 594 (4th Dist. 1998).

      {¶16} R.C. 2941.401 governs the time within which the state must bring an

incarcerated defendant to trial and provides as follows:

      “When a person has entered upon a term of imprisonment in a
      correctional institution of this state, and when during the
      continuance of the term of imprisonment there is pending in this
      state any untried indictment, information, or complaint against
      the prisoner, he shall be brought to trial within one hundred
      eighty days after he causes to be delivered to the prosecuting
      attorney and the appropriate court in which the matter is pending,
      written notice of the place of his imprisonment and a request for
      a final disposition to be made of the matter, except that for good
      cause shown in open court, with the prisoner or his counsel
      present, the court may grant any necessary or reasonable
      continuance. The request of the prisoner shall be accompanied
      by a certificate of the warden or superintendent having custody
      of the prisoner, stating the term of commitment under which the
      prisoner is being held, the time served and remaining to be served
      on the sentence, the amount of good time earned, the time of
      parole eligibility of the prisoner, and any decisions of the adult
      parole authority relating to the prisoner.

      The written notice and request for final disposition shall be given
      or sent by the prisoner to the warden or superintendent having
      custody of him, who shall promptly forward it with the certificate
      to the appropriate prosecuting attorney and court by registered or
      certified mail, return receipt requested.
Meigs App. No. 20CA02                                                               12


      The warden or superintendent having custody of the prisoner
      shall promptly inform him in writing of the source and contents
      of any untried indictment, information, or complaint against him,
      concerning which the warden or superintendent has knowledge,
      and of his right to make a request for final disposition thereof.

      Escape from custody by the prisoner, subsequent to his execution
      of the request for final disposition, voids the request. If the action
      is not brought to trial within the time provided, subject to
      continuance allowed pursuant to this section, no court any longer
      has jurisdiction thereof, the indictment, information, or
      complaint is void, and the court shall enter an order dismissing
      the action with prejudice. * * *.”

      {¶17} In State v. Hairston, supra, at ¶ 20, the Supreme Court of Ohio held

that “R.C. 2941.401 places the initial duty on the defendant to cause written notice

to be delivered to the prosecuting attorney and the appropriate court advising of the

place of his imprisonment and requesting final disposition [.]” The Court further

held that “the statute imposes no duty on the state until such time as the

incarcerated defendant provides the statutory notice.” Id.

      {¶18} To summarize, we explained in State v. James, supra, at

¶ 25 as follows:

      “In its plainest language, R.C. 2941.401 grants an incarcerated
      defendant a chance to have all pending charges resolved in a
      timely manner, thereby preventing the state from delaying
      prosecution until after the defendant has been released from his
      prison term.” State v. Hairston, 101 Ohio St.3d 308, 2004-Ohio-
      969, 804 N.E.2d 471, ¶ 25. The statute thus “requires a warden
      or prison superintendent to notify a prisoner ‘in writing of the
      source and contents of any untried indictment’ and of his right
      ‘to make a request for final disposition thereof.’ ” State v. Dillon,
Meigs App. No. 20CA02                                                              13


      114 Ohio St.3d 154, 2007-Ohio-3617, 870 N.E.2d 1149,
      syllabus.

      {¶19} Here, it appears that despite complying with the requirements of R.C.

2941.401 on his end, the court’s copy of the notice and request for disposition was

delivered to the prosecutor’s office instead of the clerk’s office, where it was

misfiled along with the prosecutor’s copy. The State concedes R.C. 2941.401

applies in spite of the service error and does not raise any argument on appeal

regarding the failure of service upon the court. Further, it appears as though

service errors such as this are generally not imputed to a defendant where the

record indicates the defendant otherwise complied with the statutory requirements.

See State v. Gill, 8th Dist. Cuyahoga No. 82742, 2004-Ohio-1245, ¶ 17; State v.

Adams, 2015-Ohio-4720, 49 N.E.3d 814, ¶ 13, fn 1.

      {¶20} Further, R.C. 2945.72 provides that the time within which an accused

charged with a felony must be brought to trial may be extended by the following:

      (A) Any period during which the accused is unavailable for
          hearing or trial, by reason of other criminal proceedings
          against him, within or outside the state, by reason of his
          confinement in another state, or by reason of the pendency
          of extradition proceedings, provided that the prosecution
          exercises reasonable diligence to secure his availability;

      (B) Any period during which the accused is mentally
          incompetent to stand trial or during which his mental
          competence to stand trial is being determined, or any period
          during which the accused is physically incapable of standing
          trial;
Meigs App. No. 20CA02                                                     14



      (C) Any period of delay necessitated by the accused's lack of
          counsel, provided that such delay is not occasioned by any
          lack of diligence in providing counsel to an indigent accused
          upon his request as required by law;

      (D) Any period of delay occasioned by the neglect or improper
          act of the accused;

      (E) Any period of delay necessitated by reason of a plea in bar
          or abatement, motion, proceeding, or action made or
          instituted by the accused;

      (F) Any period of delay necessitated by a removal or change of
          venue pursuant to law;

      (G) Any period during which trial is stayed pursuant to an
          express statutory requirement, or pursuant to an order of
          another court competent to issue such order;

      (H) The period of any continuance granted on the accused's
          own motion, and the period of any reasonable continuance
          granted other than upon the accused's own motion;

      (I) Any period during which an appeal filed pursuant to
          section 2945.67 of the Revised Code is pending.
          (Emphasis added).

Importantly, this Court explained in State v. James, supra, as follows:

      “The tolling provisions of R.C. 2945.72 apply to the 180-day
      speedy trial time limit of R.C. 2941.401.” State v. Taylor, 7th
      Dist. Columbiana No. 08CO36, 2011-Ohio-1001, ¶ 15, citing
      State v. Skorvanek, 9th Dist. Lorain No. 08CA009400, 2010-
      Ohio-1079; State v. Shepherd, 11th Dist. Ashtabula No. 2003-A-
      0028, 2006-Ohio-4315; State v. Ray, 2nd Dist. Greene No. 2004-
      CA-64, 2005-Ohio-2771; State v. Nero, 4th Dist. Athens No.
      1392 (Apr. 4, 1990). In Nero, we discussed whether the tolling
      provisions contained in R.C. 2945.72 apply to R.C. 2941.401 and
      explained:
Meigs App. No. 20CA02                                                                   15


      “R.C. 2945.71 does not specifically state that the tolling
      provisions therein are applicable to R.C. 2941.401. However,
      R.C. 2941.401 states, in pertinent part, ‘except that for good
      cause shown in open court, with the prisoner or his counsel
      present, the court may grant any necessary or reasonable
      continuance.’ The General Assembly, in enacting R.C. 2945.72,
      has legislated what are reasonable continuances. We therefore
      conclude that the factors set forth in R.C. 2945.72 are applicable
      to R.C. 2941.401.”

State v. James at ¶ 20, citing State v. Nero at ¶ 1; accord State v. Curry, 4th Dist.

Scioto No. 95CA2339, 1997 WL 600056 (Sept. 30, 1997).

      {¶21} As set forth above, R.C. 2945.92(E) provides that the time within

which an accused must be brought to trial is extended by “[a]ny period of delay

necessitated by reason of a plea in bar or abatement, motion, proceeding, or action

made or instituted by the accused[.]” Further, R.C. 2945.72(H) provides that the

time within which an accused must be brought to trial is extended by “[t]he period

of any continuance granted on the accused's own motion, and the period of any

reasonable continuance granted other than upon the accused's own motion[.]”

Additionally, as we have explained, R.C. 2945.72 applies to cases that must be

tried in accordance with the R.C. 2941.401 180-day speedy trial limit.

      {¶22} In the case at bar, we begin counting the 180-day time period on

January 11, 2019, which both parties agree started the speedy trial clock running.

One hundred eighty days from that date would have been July 10, 2019; however,

Ervin was not brought to the court for a jury trial until November 7, 2019, which
Meigs App. No. 20CA02                                                                                                   16


was 120 days beyond the speedy trial limit. As such, Ervin established a prima

facie case for dismissal due to a R.C. 2941.401 speedy trial violation. “Once a

defendant establishes a prima facie case for dismissal, the burden shifts to the state

to prove that the time was sufficiently tolled to extend the period.” State v. Smith,

4th Dist. Lawrence No. 16CA10, 2017-Ohio-7864, ¶ 21, citing State v. Squillace,

10th Dist. Franklin No. 15AP-958, 2016-Ohio-1038, ¶ 14 and State v. Anderson,

4th Dist. Scioto No. 15CA3696, 2016-Ohio-7252, ¶ 19.

         {¶23} As noted by the State, the trial court granted several continuances,

most of which were requested by Ervin. The trial court determined 205 days had

elapsed for purposes of speedy trial. Both parties agree, however, that the trial

court miscalculated the days in its findings for dismissal. Instead, the parties agree

that the days counted by the trial court, minus certain tolling events, actually added

up to 195 days, not 205 days.4 That is where the agreement between the parties

ends. The State contends on appeal that only 119 speedy trials passed, while Ervin

contends 195 speedy trial days passed.

         {¶24} We begin with a review of the speedy trial time as determined by the

trial court. In its findings for dismissal, the trial court summarized the speedy trial

time that had elapsed as follows:



4
 The error in the trial court’s calculation relates to the court’s calculation of speedy trial days between April 16,
2019 and July 1, 2019, which the trial court calculated as 86 days rather than 76 days because the trial court
mistakenly used the end date of July 11th instead of July 1st.
Meigs App. No. 20CA02                                                                   17


      1/11/19 to 2/14/19 = 34 days

      3/11/19 to 3/25/19 = 14 days

      4/16/19 to 7/11/19 = 86 days

      8/28/19 to 11/7/19 = 71 days

      Total speedy trail [sic] days = 205

More specifically, the trial court determined the speedy trial clock began to run on

January 11, 2019, and continued to run until February 14, 2019, when Ervin filed a

demand for discovery and a request for a bill of particulars. At this point, the trial

court determined 34 speedy trial days had elapsed. We agree with this

determination. The court further found the speedy trial clock started to run again

on March 11, 2019, when the State complied with discovery.

      {¶25} As noted above, although the record indicates the State complied with

discovery on March 11, 2019, there is nothing in the record that demonstrates the

State ever filed the requested bill of particulars. Likewise, there is nothing in the

record that demonstrates Ervin ever complied with the State’s reciprocal discovery

request. In addressing a speedy trial argument, the Supreme Court of Ohio, in

State v. Palmer, held that “[t]he failure of a criminal defendant to respond within a

reasonable time to a prosecution request for reciprocal discovery constitutes

neglect that tolls the running of the speedy-trial time pursuant to R.C. 2945.72(D).”

State v. Palmer, 112 Ohio St.3d 457, 2007-Ohio-374, 860 N.E.2d 1011, paragraph
Meigs App. No. 20CA02                                                                  18


one of the syllabus. Although the State did not pursue the court to compel Ervin to

respond to discovery, the Palmer Court also held that “[t]he tolling of statutory

speedy-trial time based on a defendant’s neglect in failing to respond within a

reasonable time to a prosecution request for discovery is not dependent upon the

filing of a motion to compel discovery by the prosecution.” Id. at paragraph two of

the syllabus, citing Lakewood v. Papadelis, 32 Ohio St.3d 1, 511 N.E.2d 1138

(1987). However, the Palmer Court also held that “[a] trial court shall determine

the date by which a defendant should reasonably have responded to a reciprocal

discovery request based on the totality of facts and circumstances of the case,

including the time established for response by local rule, if applicable.” Palmer at

paragraph three of the syllabus. Here, Ervin did not challenge the State’s failure to

provide a bill of particulars and the State did not pursue Ervin’s failure to comply

with discovery. Moreover, the trial court did not address it, nor did it establish any

compliance deadlines. Considering that both parties failed to comply in this regard

and that this noncompliance did not appear to factor into the court’s speedy trial

calculation, we choose not to delve into an analysis of any additional days that may

have either passed or tolled as a result of these mutual failures in complying with

discovery.

      {¶26} Moving ahead, and still focusing on the date of March 11, 2019, the

court also noted that Ervin was not transported to the scheduled hearing on March
Meigs App. No. 20CA02                                                                         19


11, 2019. The court determined that the speedy trial clock began to run again on

March 11, 2019, and ran until March 25, 2019, when Ervin requested a

continuance of the jury trial scheduled for April 9, 2019. At this point, the trial

court determined a total of 48 speedy trial days had elapsed. We also agree with

this determination.

           {¶27} The trial court noted in its findings that Ervin’s March 25, 2019

request for a continuance of the April 9, 2019 jury trial only tolled the time until

his next hearing, which was April 16, 2019, because Ervin was not transported to

the hearing as ordered. The trial court found the speedy trial clock began to run

again on this date because Ervin failed to appear through no fault of his own.

Thus, the court determined that the speedy trial clock began to run again on April

16, 2019, and continued to run until July 1, 2019, when he was brought before the

court and requested a continuance of his July 30, 2019 jury trial, which was

rescheduled to August 29, 2019. The court found 86 days5 of speedy trial time

elapsed between April 16, 2019, and July 1, 2019, for a total of 134 speedy trial

days at that point. We disagree with these determinations.

           {¶28} Next, the court found speedy trial time was tolled beginning July 1,

2019, until the rescheduled date of the jury trial on August 29, 2019. We agree

with this determination. Finally, the court found that the speedy trial clock began


5
    As noted above, the trial court miscalculated the days, which actually totaled 76 days.
Meigs App. No. 20CA02                                                                 20


to run again on August 29, 2019, when the State requested a continuance of the

jury trial, and began to run until November 7, 2019, when Ervin filed a motion to

dismiss based upon speedy trial grounds. The court found another 71 speedy trial

days elapsed between August 29, 2019, and November 7, 2019, for a total of 205

speedy trial days, which actually should have been 195 speedy trial days, as

explained above.

      {¶29} We disagree with the trial court’s determinations regarding the time

period between March 25, 2019, and July 1, 2019. We conclude the trial court

correctly found that speedy trial time was tolled beginning on March 25, 2019, due

to Ervin’s request for a continuance of the April 9, 2019 jury trial. However, we

conclude the trial court mistakenly determined the speedy trial clock started

running again when Ervin failed to be transported from prison to attend the April

16, 2019 hearing. The trial court correctly determined in its March 25, 2019 entry

that speedy trial was tolled beginning on that date due to Ervin’s motion to

continue the April 9, 2019 jury trial. Speedy trial time should have been tolled at

that point until June 25, 2019, which was the rescheduled date of the jury trial. See

State v. James, supra, at ¶ 5, 30. Further, in State v. Smith, this Court opined as

follows:

      Where a trial court must reschedule a trial because of a motion
      of the accused, regardless of whether it is styled as a motion for
      a continuance, the entire time between the motion and the
      rescheduled trial date is a delay attributable to a motion filed by
Meigs App. No. 20CA02                                                                   21


      the accused under R.C. 2945.72(E). State v. Phillips, 4th Dist.
      Highland No. 09CA13, 2009-Ohio-7069, ¶ 25. Smith's reliance
      on State v. Bailey, 4th Dist. Ross No. 14CA3461, 2015-Ohio-
      5483, ¶ 32, to claim that the speedy-trial period started again after
      the trial court appointed new counsel for him on December 7, is
      misplaced because the appointment of new counsel in that case
      did not necessitate the rescheduling of the trial date.

State v. Smith, supra, at ¶ 29.

      {¶30} Thus, Smith unequivocally stated that the entire time between the

motion of an accused which necessitates the rescheduling of a trial date and the

new trial date is tolled for purposes of speedy trial.

      {¶31} This Court reexamined the issue of tolling of speedy trial in response

to a defendant’s request to continue a jury trial in State v. Brooks, 2018-Ohio-2210,

114 N.E.3d 220. In Brooks, this Court determined the entire period between an

original trial date and the rescheduled trial date was not always tolled, despite the

reasoning set forth in Smith. Brooks at ¶ 36. In Brooks, we reviewed the holding

in Smith and noted that the entire period of time was tolled in Smith, in part,

because it was determined that the continuance of the trial date was reasonable in

both purpose and length, and also because Smith stated he did not care how long

the continuance was as long as his new counsel had time to prepare for trial. Id. In

Brooks, this Court ultimately determined that the length of the continuance at issue

was not reasonable because it was not completely clear that the rescheduled trial
Meigs App. No. 20CA02                                                                  22


date was the first date the court had available, and where the court had sua sponte

rescheduled the trial date and Brooks had not acquiesced in the continuance.

      {¶32} We find the facts before us align more with Smith than with Brooks.

Here, Ervin clearly requested a continuance of the April 9, 2019 trial date in order

to have more time to prepare for trial. When the trial court issued the entry setting

a new trial date on June 25, 2019, Ervin did not object. Instead, he went on to ask

for a continuance of the June 25, 2019 trial date on June 3rd and a continuance of

the July 30th trial date on July 1st. Moreover, we conclude that the trial court’s

rescheduling of the April 9, 2019 trial date to June 25, 2019, was per se reasonable,

despite the fact that during that time period Ervin failed to be transported to an

intervening hearing on April 15th. “ ‘[T]he Supreme Court of Ohio has suggested

that, in addition to the facts and circumstances of the case, courts should consider

the time limits imposed by court rules in determining how long to toll the speedy

trial period.’ ” State v. Carr, 4th Dist. Ross No. 12CA3358, 2013-Ohio-5312,

¶ 26, quoting State v. Staffin, 4th Dist. Ross No. 07CA2967, 2008-Ohio-338, at

¶ 18, in turn citing State v. Palmer, supra, at ¶ 24. Furthermore, “ ‘[t]his Court and

others have suggested that the 120-day period prescribed in Sup.R. 40 for ruling on

a motion “serves as an indication of what a reasonable amount of time would be in

a typical case.” ’ ” Carr at ¶ 26, quoting Staffin at ¶ 18, in turn quoting State v.

Keaton, 4th Dist. Pickaway No. 95CA15, 1996 WL 271704, *2 (May 16, 1996).
Meigs App. No. 20CA02                                                                 23


      {¶33} Thus, going back to the trial court’s tolling determinations in the case

presently before us, we conclude the fact that Ervin was not transported to the

April 16, 2019 hearing was of no consequence, as it occurred during the course of

an overarching tolling event, and this intervening event should not have started the

speedy trial clock. Instead, the speedy trial clock was tolled beginning on March

25, 2019, when Ervin requested a continuance of the April 9, 2019 jury trial date

and it continued to be tolled until June 25, 2019, which was the rescheduled date of

the jury trial. Prior to the scheduled June 25, 2019 jury trial, another final pretrial

hearing was held on June 3, 2019. At that time, Ervin requested that the June 25,

2019 jury trial be continued as well, citing the need for further time to review

discovery and continue plea negotiations. In support of his request for the

continuance, defense counsel noted that Ervin was not transported and thus did not

attend a status conference that was held on May 20, 2019.

      {¶34} The State stated it had no objection to the continuance in light of the

fact that Ervin had not been at the prior hearing. Thus, the trial court continued the

jury trial to July 30, 2019. If any time period should have counted against the State

for purposes of speedy trial it should have been the period of this continuance,

which was granted, in part, due to the State’s failure to transport Ervin to court for

a scheduled hearing. Thus, the speedy trial clock would have started to run again

on June 25th. However, it stopped running on July 1, 2019, when Ervin requested
Meigs App. No. 20CA02                                                                                                 24


a continuance of the July 30, 2019 jury trial due to the fact that defense counsel

was scheduled to be on vacation. As such, time began to be tolled again July 1,

2019, due to Ervin’s request for a continuance and continued to be tolled until

August 29, 2019, which was the date upon which the trial was rescheduled.

Finally, the speedy trial clock began to run again on August 29, 2019, due to the

State’s request for a continuance and began to run until Ervin filed his motion to

dismiss on November 7, 2019.

         ¶35} In summary, considering the above dates and tolling events, we believe

the following is a correct reflection of the speedy trial dates and tolling periods:

         •1/12/19 (clock starts) – 2/14/19 (discovery requested) = 34 days

         •2/14/19 time tolled until 3/11/19 (discovery provided)

         •3/11/19 (clock starts) until 3/25/19 (jury trial continuance requested)
         = 14 days

         •3/25/19 time tolled until 6/25/19 (rescheduled jury trial date)

         •6/25/19 (clock starts) – 7/1/19 (jury trial continuance requested) = 6
         days6

         •7/1/19 time tolled until 8/29/19 (rescheduled jury trial date)



6
 We conclude the speedy trial clock started running again on 6/25/19 and ran until 7/1/19 in light of Ervin’s prior
motion to continue the 6/25/19 jury trial based, in part, upon the State’s failure to transport him to a prior hearing.
Thereafter, the clock would have continued to run until the 7/30/19, which was the rescheduled jury trial date;
however, on July 1, 2019, Ervin requested a continuance of the 7/30/19 jury trial date because defense counsel was
scheduled to be gone on vacation at that time. Thus, the 7/1/19 request for continuance tolled the speedy trial clock
until the 8/29/19 rescheduled jury trial. Further, it appears the State omitted these 6 days in its 119-day speedy trial
calculation.
Meigs App. No. 20CA02                                                                                               25


         •8/29/19 (clock starts due to State’s request for a continuance of the
         jury trial) until 11/7/19 (motion to dismiss filed) = 59 days7

         •Total speedy trial days elapsed: 113 days

Thus, only 113 speedy trial days had elapsed at the time Ervin filed his motion to

dismiss, which was well below the 180-day limit contained in R.C. 2941.401.

         {¶36} Therefore, we conclude the State’s sole assignment of error has merit

and that the trial court erred in granting Ervin’s motion to dismiss based upon

speedy trial grounds. Thus, the assignment of error is sustained. Accordingly, the

judgment of the trial court is reversed, and this matter is remanded for further

proceedings consistent with this opinion.

                                                                         JUDGMENT REVERSED.




7
  As already explained, time was tolled until 8/29/19 due to Ervin’s request for a continuance of the jury trial. The
State filed a request for a continuance of that jury trial date on 8/28/19. Although the clock normally would have
started running the day after the State’s request, because time was already tolled until 8/29/19, we conclude the
speedy trial clock started running again on 8/29/19.
Meigs App. No. 20CA02                                                                 26


                               JUDGMENT ENTRY

     It is ordered that the JUDGMENT BE REVERSED and costs be assessed to
Appellee.
      The Court finds there were reasonable grounds for this appeal.
     It is ordered that a special mandate issue out of this Court directing the
Meigs County Common Pleas Court to carry this judgment into execution.
       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON
BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR
THIS COURT, it is temporarily continued for a period not to exceed sixty days
upon the bail previously posted. The purpose of a continued stay is to allow
Appellant to file with the Supreme Court of Ohio an application for a stay during
the pendency of proceedings in that court. If a stay is continued by this entry, it
will terminate at the earlier of the expiration of the sixty-day period, or the failure
of the Appellant to file a notice of appeal with the Supreme Court of Ohio in the
forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses
the appeal prior to expiration of sixty days, the stay will terminate as of the date of
such dismissal.
       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.
Abele, J. and Hess, J. concur in Judgment and Opinion.


                                 For the Court,
                                 _____________________________
                                 Jason P. Smith
                                 Presiding Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.